Citation Nr: 1453990	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected hammertoe deformity of the left toe.  


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who had active service from February 1971 to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2012, the Board remanded the case to the RO in order to schedule him for the Board hearing he had requested; that hearing was conducted by the undersigned Veterans Law Judge in August 2014, and a transcript of the hearing is of record.  

The issues of entitlement to service connection for a spine disability and entitlement to a compensable rating for hammertoe deformity of the left toe have been raised by the Veteran in a September 2013 statement and at the August 2014 hearing, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran testified that in mid-1992 (less than a year after his retirement from service in September 1991), he sought treatment for his feet at either the VA Medical Center (VAMC) in Durham or Fayetteville.  It is observed that the RO sought treatment records dating back to 1991 from the Fayetteville VAMC (based on the Veteran's September 2008 original application for benefits, wherein he indicated treatment at that VAMC from 2008), and that it subsequently received records from there that were dated in 1993 and 1994, with none referring to his feet.  However, it was never determined if there were any records of the Veteran that existed at the Durham VAMC.  Thus, the RO should request any of the Veteran's records that might be at Durham.

In statements prior to and during the August 2014 hearing, it was noted that the Veteran received private treatment at Pinehurst Surgical Center, with Dr. Daniel Williams and Dr. Strom, and at Moore Family Care, with Dr. Todd Nicholson.  In May 2011, the Veteran's representative indicated that the Veteran would be submitting such records within a week, but none appear to have been received.  After the hearing, the Veteran submitted a medical release, authorizing VA to obtain records of spinal surgery performed by Dr. Williams in August 2014 at Pinehurst Surgical Center, in order to "correct problems with leg, feet, and back."  The RO should seek to ensure all pertinent private records are obtained from the Veteran and/or identified healthcare providers.  

Finally, the Board notes that the Veteran underwent a VA examination in February 2009, to determine the nature and etiology of his bilateral foot disability.  The examiner diagnosed bilateral pes planus, and in a March 2009 addendum report opined that the Veteran's disability was unrelated [to service] and was not the result of his hammertoe deformity or surgery for hammertoe deformity.  He reasoned that the Veteran had developed similar pes planus on both feet yet had only hammertoe deformity and surgery for hammertoe deformity on the left foot.  There was no reference to whether the pes planus was aggravated by the hammertoe deformity, or whether it was otherwise due to military service.  Notably, the Veteran has testified at the hearing that after wearing boots constantly during service for training, his feet began to bother him.  Also, in a September 2013 statement, he alleged that his pes planus was attributable to all of the jumps he made while attached to an airborne unit during service.  

The Veteran should be provided another VA examination on the basis that the rationale for the VA opinion is not helpful in resolving the appeal because it either did not account for significant facts in the case or provide a plausible basis for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran pertaining to evaluation and treatment for a bilateral foot disability beginning in October 1991 from the Durham VAMC, for association with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

2.  Contact the Veteran and ask that he submit all treatment records including surgical records from (a) Dr. Daniel Williams and Dr. Strom at Pinehurst Surgical Center and (b) Dr. Todd Nicholson at Moore Family Care, or authorize VA to obtain them on his behalf.  Inform him that VA has received a medical release authorizing it to obtain records from Pinehurst Surgical Center pertaining to foot surgery in August 2014 and not as to any earlier treatment.  Then, obtain all records authorized by the Veteran from the treatment sources he has identified.  

3.  After undertaking the above development, arrange for the Veteran to be scheduled for a VA examination to provide opinions as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that his current bilateral pes planus is caused by or otherwise related to active service?  The examiner is asked to consider the Veteran's statement and testimony to the effect that he constantly wore boots during service for training and other exercises and that he spent 17 years in an airborne unit and alleges that his jumps ultimately resulted in foot problems; or

(b)  Is it at least as likely as not that his current bilateral pes planus was caused by service-connected hammertoe deformity of the left toe?  The examiner is asked to consider the Veteran's statement and testimony to the effect that his hammertoe deformity caused his pes planus; or

(c) Is it at least as likely as not that his current bilateral pes planus was aggravated by service-connected hammertoe deformity of the left toe?  The examiner is asked to consider the Veteran's statement and testimony to the effect that his hammertoe deformity aggravated his pes planus.  

The claims folder should be made available to the examiner for review.  The examiner should undertake any development deemed necessary. 

The examiner is asked to consider, and comment upon as necessary, clinical findings as related in the service treatment records (where he underwent surgery on both feet in February 1973 for extensor tendon lengthening and partial phalangectomies, and was seen for persisting left foot pain and callous formation in 1973 and left foot sprain in 1975; complained of numbness in the left foot in May 1991; and had normal feet on the separation physical examination in October 1990); VA outpatient records such as those in September 2008 (with X-rays showing bilateral flat feet); private medical records showing recent surgery on both feet; and VA examination reports in February 2009 and March 2009 (containing a diagnosis of bilateral pes planus with an incomplete opinion).    

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of bilateral pes planus beyond the natural clinical course and character of the condition due to hammertoe deformity of the left toe as contrasted to a temporary worsening of symptoms. 

4.  Following completion of the foregoing development, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).



